Citation Nr: 0820893	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  03-34 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over twenty years of active military service 
when he retired in July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, wherein the RO awarded service connection for 
PTSD; an initial 10 percent evaluation was assigned, 
effective September 5, 2002.  The veteran timely appealed the 
December 2002 rating action to the Board.

By an October 2003 rating action, the RO increased the 
disability evaluation assigned to the service-connected PTSD 
from 10 to 30 percent, effective September 5, 2002.

In May 2006, the veteran testified before the undersigned at 
the San Antonio satellite office of the RO.  A copy of the 
hearing transcript has been associated with the claims files.

In November 2006 and January 2008, the Board, remanded the 
appeal for additional development.  The requested development 
has been accomplished.  

In April and May 2008, the veteran submitted relevant 
treatment records to the Board.  He has waived consideration 
of this evidence by the agency of original jurisdiction 
(AOJ).


FINDING OF FACT

The veteran's PTSD causes moderate disability with frequent 
nightmares and reports of panic attacks, but without 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met at any time.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1); 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

There has been compliance with the assistance requirements of 
the VCAA.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran was afforded 
necessary examinations.  Based upon the foregoing, no further 
action is necessary to assist the claimant with the claim.



PTSD

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

A 30 percent evaluation is assigned for PTSD causing 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2002).  GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

At a November 2002 VA examination, the veteran complained of 
dreams about Vietnam.  He indicated that he had nightmares 
three to four times per week.  He would awaken from sleep or 
his wife would awaken him as a result of his thrashing 
around.  He was able to return to sleep in about 30 minutes 
to an hour.  He experienced fatigue and decreased cognitive 
impairment the next day.  The veteran noted a very mild 
startle reaction.  

The veteran retired after 22 years of civil service in March 
2002.  He was noted to have been married for forty years.  He 
had one step-daughter and three sons.  He had a good 
relationship with all of them.  He reported a good family 
life.  He stated that he had relationships with others at 
church and got along well with co-workers in his job as a 
substitute teacher.  The veteran indicated that he went 
fishing with his brother in law, played pinochle, was 
involved in church activities, and attended church on a 
regular basis.  He was a deacon at the church.  

Mental status examination revealed that the veteran was very 
affable, pleasant, and cooperative.  He was spontaneous and 
made good eye contact.  He was neatly and appropriately 
dressed and had good hygiene.  His affect exhibited normal 
range.  His mood was euthymic and his thoughts were clear.  
There was no evidence of psychosis.  The veteran did not have 
suicidal or homicidal intent.  His judgment and insight were 
good.  There was no impairment of thought process or 
communication.  There were also no delusions or 
hallucinations.  

The veteran was completely oriented to time, place, and 
person.  Intelligence appeared average or above average and 
there was no apparent memory loss or concentration 
difficulties.  There were also no obsessional routines.  The 
veteran's rate and flow of speech was normal.  He had no 
panic attacks.  He was not depressed and had no impaired 
impulse control.  Sleep impairment consisted of nightmares 
three to four times per week.  The veteran had no mood, 
anxiety, somatoform, or personality disorders.  The examiner 
diagnosed the veteran as having chronic delayed type PTSD.  
He stated that the symptomatology associated with PTSD was 
low.  

He noted that the veteran appeared to be functioning well 
despite some continued moderate problems with nightmares.  He 
was able to work and derived positive gratification from his 
substitute teaching job.  He had not lost any time at his job 
due to PTSD.  There was no significant psychosocial 
impairment as he functioned as a deacon and appeared to have 
some activities which he enjoyed.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that at the time of a February 2003 evaluation, 
the veteran reported frequent nightmares of his experiences 
in Vietnam.  He stated that he had no flashbacks.  The 
veteran indicated that he had an occasional mild depressed 
mood when he thought about his experiences but his overall 
mood was good.  He had no problems with sleep other than his 
nightmares.  The veteran had no history of manic symptoms, 
psychosis, or severe anxiety, other than PTSD.  He was noted 
to be a substitute teacher, a deacon, and to have been 
married to his wife for forty years, with grown children.  

Mental status examination at that time revealed that the 
veteran was well groomed and cooperative.  He was in no acute 
distress and his speech was normal in volume and rate.  He 
had good eye contact.  His mood was euthymic and his affect 
was consistent with his mood with no increase or decrease in 
intensity, range, or lability.  Sensorium was intact and the 
veteran was alert and oriented to person, place, and date.  
Cognitive and memory function appeared intact.  Intellectual 
function was average.  Thoughts were coherent and logical.  
There was no evidence of hallucinations or delusions and 
there were no suicidal or homicidal ideations or intent or 
plan.  Insight was average.  Axis I diagnoses of alcohol 
dependence versus abuse, nicotine dependence, and PTSD were 
rendered.  The examiner assigned a GAF score of 40.  

The veteran was afforded an additional VA examination in 
March 2004.  At that time, he reported having nightmares once 
a week.  His symptoms were constant with no remission.  The 
veteran indicated that Zoloft did not help and that 
Clonazepam helped mildly with his sleep problems.  His 
primary complaint was nightmares about Vietnam, which 
interfered with his sleep and left him feeling fatigued 
during the day.  He also reported feelings of sadness when 
thinking about the dead and wounded in Vietnam. The veteran 
noted that he had declined jobs as a substitute teacher due 
to fatigue on days following nightmares.  

The veteran stated that his marriage was good and that he had 
been married since 1962.  He indicated that he had no friends 
other than his brother-in-law and sister-in-law.  He noted 
working regularly as a deacon at his church and being active 
in the youth and food service programs.  The veteran had not 
had any alcohol since February 2003.  There was no history of 
violence or assaultiveness.  There was also no history of 
suicide attempts.  

Mental status examination revealed he was casually dressed.  
Thought processes were clear, logical, and goal directed.  
Eye contact was normal and there was no inappropriate 
behavior.  Suicidal and homicidal thoughts were denied.  The 
veteran maintained personal hygiene and other basic 
activities of daily living.  He was oriented to time, place, 
and person.  Memory was intact for recent and remote events.  
There were no obsessive or ritualistic behaviors.  Panic 
attacks were denied.  The veteran reported having mild 
depressive symptoms when thinking about the dead and wounded 
in Vietnam.  Decreased energy and motivation were also 
reported.  There was no impaired impulse control.  

The veteran noted that his sleep was impacted by the 
nightmares which occurred once or twice a week and up to 
three times per night.  The examiner stated that there were 
insufficient symptoms for a diagnosis of depressive disorder.  
Anxiety, somatoform, and personality disorders were not 
present.  Axis I diagnoses of chronic PTSD and alcohol abuse, 
in remission, were rendered.  The examiner assigned a GAF 
score of 65 based on mild impairment in both social and 
occupational functioning.  

Functioning was noted to be similar to the last examination.  
The nightmares seemed to have decreased in the number of days 
per week from the last examination. 

In a July 2005 letter, J. Blatnica, a licensed social worker, 
indicated that she had been treating the veteran since June  
2005.  She noted that the veteran complained of nightmares on 
a nightly basis, which disturbed his sleep for up to one 
hour.  He also exhibited depressive symptoms such as lack of 
motivation and suicide ideation, with no plan.  Depressive 
symptoms included isolation, sadness, fatigue, and loss of 
interest in favorite activities.  She noted that the 
veteran's symptoms were severe enough that he isolated 
himself at home.  She observed that the interruption of sleep 
rendered him unable to maintain steady employment as his 
attention and concentration were impaired.  Anticipatory 
anxiety also isolated him in fear as he prepared for the 
onset of the nightmares.  The veteran also reported having 
panic attacks three times per week.  

She noted that in treatment, the veteran showed some decrease 
in anxiety but continued to experience nightmares and panic 
attacks.  He had begun to document his dreams to identify a 
pattern.  Nightmares occurred on an average of 90 minutes 
after falling asleep.  The veteran attended treatment to cope 
with distressing feelings and depressive symptoms.  She noted 
that the veteran's PTSD symptoms remained to the severity 
that required a long term counseling intervention.  

In an August 2005 report, Ms. Blatnica, indicated that the 
veteran complained of nightly nightmares, severe enough to 
disturb his sleep one hour per night.  She noted that the 
veteran exhibited depressive symptoms such as lack of 
motivation and suicidal ideation.  Depressive symptoms 
included isolation, sadness, fatigue, and loss of interest in 
favorable activities.  His symptoms were severe in that he 
tended to isolate himself.  His only interactions at home 
were with his brother-in-law and sister-in-law.  His spouse 
monitored his medication intake as he often forgot to do so 
as a result of memory loss.  He also avoided encounters with 
Oriental people.  Interrupted sleep rendered him unable to 
maintain employment as attention and concentration were 
impaired.  He also noted having panic attacks which occurred 
three to four times per week.  

Ms. Blatnica stated that the frequency and severity of the 
veteran's nightmares had dramatically increased in the past 
two years.  He experienced an average of five to six 
nightmares per week.  He stayed awake for almost an hour 
after the nightmares.  He tended to doze off in the afternoon 
as a result of the sleep deprivation.  She noted that the 
veteran's symptoms and condition remained to the severity 
that he required long term counseling intervention.  She 
noted that he attended AA group meetings twice a week and bi-
weekly individual sessions with her.  

The veteran was afforded an additional VA examination in 
September 2005.  He reported almost nightly nightmares.  He 
also noted flashbacks on a routine basis during the day.  He 
indicated that he would start thinking about events in 
Vietnam and sweating and trembling.  This happened three to 
four times per week.  He noted getting two to three hours per 
sleep a night.  He liked to avoid crowds.  He did volunteer 
work for Katrina victims and helped conduct an AA group for 
them.  He noted that there were a couple of Oriental people 
at the meeting and he had to leave.  

He indicated that his 41 year old nephew had committed 
suicide, which caused him to think about suicide.  The 
examiner noted that the veteran had brought with him a 
detailed journal of his dreams.  He reported having these 
dreams on an almost nightly basis.  He stated that the 
longest remission was one or two days.  

The veteran noted that in December 2004, he had to stop work 
because he was falling asleep at school.  He had been married 
for many years and had a good favorable relationship with his 
children and grandchildren.  Contact with others mostly 
centered on his sister-in-law and brother-in-law.  His 
activities and leisure pursuits were spent around work and 
being involved with the church.  He denied any history of 
violence or assaultiveness.  He also noted that he had never 
attempted suicide.  

Mental status examination revealed that thought processes 
were logical and goal directed with occasional intrusive 
thoughts and memories.  Eye contact was good.  There were no 
suicidal or homicidal thoughts, plans, or intent.  He was 
able to take care of personal hygiene and other activities of 
daily living.  The veteran was oriented times three and short 
and long term memory were intact.  There were no obsessional 
or ritualistic behaviors.  Rate and flow of speech was 
normal.  Panic attacks occurred in the afternoon two to three 
times per week.  The veteran indicated that he had constant 
depression from the time he got up it the morning.  Impulse 
control was adequate.  His usual sleep pattern was five hours 
maximum before it was broken up.  A diagnosis of PTSD was 
rendered.  

The examiner assigned a GAF score of 70.  The examiner noted 
that the veteran was functioning at a fairly high level 
despite problems in the past.  He had been involved in a long 
running and good marriage and he had done well with it.  The 
examiner stated that the GAF of 70 was assigned to reflect 
that symptoms were in the mild range and that he had 
functioned on a fairly high level in most areas of major life 
concern.  The examiner added, however, that it was clear that 
the veteran's condition had become worse as he was having 
difficulties and not being able to work.  In the major areas 
of functioning there had been some decrease in the overall 
level of functioning.  

At his May 2006 hearing, the veteran testified that sleep 
deprivation was a problem. He indicated that he had left his 
employment as a substitute teacher as a result of the effect 
that the nightmares had on his sleep at night.  He stated 
that he was falling asleep on his teaching assignments.  He 
reported nightmares five to six nights per week.  He further 
testified that on at least three nights per week he would 
have more than one nightmare.  The veteran indicated that he 
would be up from 30 minutes to an hour after these 
nightmares.  He also reported that panic attacks had 
increased to four or five times per week.  His wife helped 
him through the attacks.  He testified that he thought about 
suicide after his nephew killed himself in 2005.  

The veteran noted that even his church activities had been 
curtailed and that his wife would take him there and bring 
him home.  He reported that the only activity he was involved 
with was attending AA meetings twice a week.  The veteran 
further testified as to having a good relationship with his 
family, including his wife, children, and grandchildren.  He 
reported that he had a driver's license and that he did 
drive.  He indicated that his driving was limited as his wife 
did not trust him.  The veteran stated that his short term 
memory was impaired.  

At the time of a December 2006 VA social worker evaluation, 
the veteran was noted to have chronic PTSD with a GAF of 55 
being assigned.  

In a December 2006 statement in support of claim, the veteran 
indicated that his PTSD symptoms continued to worsen.  He 
noted experiencing nightmares on a nightly basis for 68 
consecutive nights.  He also reported having panic attacks 
five to six times per week.  He stated that recovery from his 
nightmares was becoming much more difficult.  He also noted 
that he continued to experience uncomfortable apprehension 
when he encountered persons of Oriental heritage.  He 
indicated that he considered thoughts of suicide as a remedy 
to his situation on a daily basis.  

The veteran was afforded an additional VA examination in 
April 2007.  At the time of the examination, the veteran 
reported having nightmares every night, sometimes multiple 
times per night.  This was unchanged from his 2003 
evaluation.  The veteran also noted having panic attacks on a 
daily basis as it related to his nightmares.  He indicated 
that it took him quite a while to get back to sleep after the 
nightmares.  The veteran reported feeling clammy and sweaty 
all over when he woke up.  The examiner noted no other 
symptoms that would indicate panic attacks.  

The veteran was not receiving treatment of any kind by his 
own choice.  He reported having lost no time from work over 
the last 12 months.  He continued to be married to his wife 
of 45 years and had four children and eight grandchildren. He 
got along very well with all of them.  He had been active as 
a deacon in his church but had slowed down so that he was 
mainly a participant in church but attended every Sunday 
which gave him considerable pleasure.  His activities and 
leisure pursuits were limited to reading and watching 
television.  

The examiner noted that the veteran was now fully retired.  
He assumed and continued the routine responsibilities for his 
own self-care.  He was active in his family role as a father, 
husband, and grandfather.  His social and interpersonal 
relationships were primarily limited to his family and his 
church, and he had limited recreational and leisure pursuits.  
 
Mental status examination revealed he was casually dressed.  
He made good eye contact and displayed a sense of humor and 
smiled occasionally.  His mood appeared to be euthymic.  His 
affect was mood congruent and appropriate.  There was no 
impairment of thought process or ability to communicate.  His 
thought processes were linear, logical, and goal directed.  
Eye contact was excellent and there was no inappropriate 
behavior.  

The veteran denied delusions, hallucinations, or paranoid 
ideation.  He noted suicidal ideation on a daily basis, but 
had no intent to harm himself.  He indicated that a member of 
his family was always with him just to make sure he did not 
harm himself.  He stated that he had no plans or intent at 
the present time.  

The veteran was able to maintain his personal hygiene and to 
attend to the basic activities of daily living.  He was well 
oriented to time, place, and person.  There were no 
obsessional or ritualistic activities.  The rate and flow of 
his speech was normal and unpressured.  His speech showed 
good prosody (rhythm, stress, and intonation).  His voice was 
well modulated.  There were no irrelevant, illogical, or 
obscure speech patterns.  

As to panic attacks, the examiner noted that the veteran 
reported having them everyday while he was sleeping, 
especially when taking a nap.  He indicated that during these 
panic attacks he was thrashing about and struggling to wake 
up to get away from the situation that was bothering him.  
The examiner noted that this was not indicative of a panic 
attack as described in DSM-IV.  This was more in keeping with 
a nightmare.  

The veteran stated he was in a depressed mood everyday and 
had been for many years.  However, when questioned about 
depression, he stated that he slept five to six hours a night 
and had good initiative.  There was no evidence of guilt and 
his appetite was good.  There was also no psychomotor 
agitation or retardation.  The veteran did report having 
daily suicidal ideation but no intent or plan.  His 
concentration was good and he took no medication.  The 
veteran did not have impaired impulse control.  Nightmares 
woke him up one or two times per night but that he slept a 
total of five to six hours in a 24 hour period.  

The veteran stated that his PTSD symptoms had not worsened 
since 2005.  The examiner noted that the veteran had 
nightmares and re-experiencing and tended to avoid things 
that reminded him of events.  He also disliked talking about 
events.  He was easily angered and did not like to be in 
crowds.  He also had increased startle response.   The 
veteran reported that his symptoms were chronic and that they 
had interfered with his work and family life over the course 
of many years.  Axis I diagnoses of PTSD and alcohol abuse in 
partial remission were rendered.  The examiner assigned a GAF 
score of 70.  

It was the examiner's impression that the veteran had some 
mild symptoms such as depressed mood and insomnia.  However, 
a GAF score of 70 would indicate that he would have such mild 
symptoms or some difficulty in social, occupational, or 
school functioning but generally functioned well and had some 
meaningful interpersonal relationships.  The examiner opined 
that the veteran's PTSD symptoms were unchanged since 
evaluations in 2003 and 2005.  He was taking no medications 
and participated in no therapy of any kind.  His marriage was 
comfortable and he was in a loving relationship with his 
wife, whom he indicated that he loved very much.  He also 
loved his children and enjoyed being with them and spending 
time with his wife, his children, and grandchildren.  The 
examiner stated that the veteran's PTSD was not severe enough 
to require continuous medication and was not severe enough to 
interfere with occupational and social functioning.  

In a September 2007 letter, A. B., the veteran's neighbor, 
indicated that the veteran reported having not had a good 
night's sleep in years.  He also indicated that the veteran 
told him that he had contemplated suicide.  He further noted 
that the veteran's problems with PTSD had forced him to 
resign as a deacon in the church earlier that year.  He also 
reported that as of late, the veteran would sometimes "lose 
thought" of his conversation right in the middle of it and 
change the subject.  He stated that he found this to be 
highly irregular for someone who had the reputation of being 
an outstanding verbal communicator.  He added that the 
veteran was suffering from one of the worst cases of PTSD 
that he had ever observed.  

In a September 2007 letter, F. M., a friend of the veteran, 
indicated that he had known the veteran for 46 years.  He 
noted that the veteran had continual nightmares and stated 
that the veteran's brother-in-law told him these occurred on 
a daily basis.  He also indicated that the veteran was 
reported to have panic attacks during his period of sleep and 
also as a result of the actual sleep deprivation.  He further 
reported that the veteran would lose his train of thought and 
change subjects.  He found this highly irregular for some one 
who was outstanding as a verbal communicator.  

Additional VA treatment records received in conjunction with 
the veteran's claim reveal that mental status examination was 
within normal limits at the time of November 2007 visits, 
with an assessment of PTSD being rendered.  The plan was for 
the veteran to participate in "PTSD 101."  Mental status 
examination was again reported as normal at the time of 
December 2007 visits, with assessments of PTSD again 
rendered.  

In April 2008, the veteran was seen at another VA facility as 
a new patient.  He reported worsening symptoms since 2001.  
It was again reported that he had a close and good 
relationship with his children and grandchildren.  He had 
good eye contact and easily engaged.  He had a full affect 
that was congruent and appropriate.  His mood was depressed 
and he was mildly anxious.  He endorsed suicidal ideation, 
saying that as a result his family accompanied him when he 
went out.  It was noted that he appeared at the clinic alone.  
The diagnostic impressions included PTSD with a GAF of 58.

Analysis

While the list of symptoms under the rating criteria are 
meant to be examples of symptoms that would warrant the 
evaluation, but are not meant to be exhaustive, and the Board 
would not need to find all or even some of the symptoms to 
award a specific evaluation.  Mauerhan v. Principi, 16 Vet 
App 436, 442-3 (2002).  On the other hand without the 
examples listed in the rating criteria it would be difficult 
to determine the difference between a 30 and 50 percent 
rating.  If the evidence shows that the veteran suffers 
symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate equivalent 
rating will be assigned.  Id.

Turning to the symptoms described in the criteria for the 50 
percent evaluation, the veteran's affect has been found to be 
appropriate on examinations, and there is no other evidence 
of flattened affect.  His speech has also been found to be 
unimpaired.  

The veteran has been noted to report what he describes as 
panic attacks, but a VA mental health professional considered 
the veteran's description of these symptoms and concluded 
that they did not describe panic attacks.

While the Board notes that the veteran has submitted letters 
from several individuals indicating that he loses he train of 
thought during conversations, and the veteran has reported 
needing reminders from his wife, there have been no findings 
of difficulty understanding complex commands, or 
concentration or memory disturbances on examination.  The 
veteran's social worker did not report such symptoms, and the 
recent findings of normal mental status belie a finding that 
there are impairments in these areas.  

Impairment of short and long term memory has also not been 
found.  The veteran's insight and judgement have been 
described as adequate at each examination.  

The veteran has been able to maintain good relationships with 
his family.  While he has reported some isolation; he has 
also been able to maintain good relationships with fellow 
church members.  The letters from his neighbors further 
evidence an ability to maintain effective work and social 
relationships.  The veteran is now 72 and retired from his 
former employment.  His level of activity has decreased with 
advancing age, but there have been no reported difficulties 
in maintaining relationships with those he encountered in his 
post-retirement activities.

Although the veteran was given one GAF score of 40, and 
several GAF scores in the 50 to 55 range early in the appeal 
period, none of the symptoms described in DSM-IV as 
manifestations of such a level of disability were reported.  
Moreover, on more thorough VA examinations conducted before 
and after these reports, the veteran was assigned GAF scores 
indicative of a much higher level of functioning.

These higher scores are consistent with the reports that he 
has close relationships with his family.  Although he 
reported that he stopped substitute teaching due to fatigue, 
he has remained active in his church and community since 
retiring from full time employment.

The veteran has reported suicidal ideation.  These reports 
were taken into account by the VA examiners in assessing the 
severity of the veteran's disability, and they found mild 
disability.  On recent treatment the veteran's mental status 
has been normal.  The most recent treatment record shows a 
GAF indicative of moderate impairment, but there were few, if 
any symptoms consistent with the criteria for a 50 percent 
rating.  The reports of suicidal ideation, when weighed 
against the other evidence showing mild impairment, do not 
warrant a higher evaluation.

The rating schedule is intended to evaluate average 
impairment in earning capacity resulting from disability.  
Ratings will be based as far as practicable on impairment in 
average earning capacity.  38 C.F.R. § 3.321(a), (b) (2007).

When either a claimant or the evidence of record suggests 
that a schedular rating may be inadequate, the Board must 
specifically adjudicate the issue of whether referral for an 
extraschedular rating is warranted. 38 C.F.R. 3.321(b); see 
Colayong v. West, 12 Vet. App. 524, 536 (1999).  The Board 
may determine, in the first instance, that a veteran has not 
presented evidence warranting referral for extraschedular 
consideration, provided that it articulates the reasons or 
bases for that determination. Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Thun v. Peake, 
No. 05-2066 (Apr. 23, 2008).  

The rating criteria take into account occupational 
impairment, and are sufficient to evaluate that aspect of the 
veteran's disability.  The schedular criteria adequately 
describe the veteran's disability picture and there are no 
unusual factors such as marked interference with work (beyond 
that contemplated by the rating criteria) or frequent 
hospitalization.  Hence, referral for consideration of an 
extraschedular is not required.

The weight of the evidence is against a finding that the 
veteran's disability has met or approximated the criteria for 
a higher evaluation at any time since the effective date of 
service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.3321, 4.7, 4.21.


ORDER

An evaluation in excess of 30 percent for PTSD at any time is 
denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


